                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                         Southern Division


UNITED STATES OF AMERICA,                                  *

v.                                                         *            Criminal Case No.: GJH-13-008
                                                                        Civil Case No.: GJH-18-597
VALENTINA ELEBESUNU,                                       *

           Defendant/Petitioner.                           *

*          *       *        *        *        *       *        *        *       *        *        *       *

                                         MEMORANDUM OPINION

           Petitioner Valentina Elebesunu was sentenced to 105 months of imprisonment after a jury

found her guilty of two counts of conspiracy to interfere with interstate commerce by robbery in

violation of 18 U.S.C. § 1951(a). ECF Nos. 175, 190. Pending before the Court is Petitioner’s

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. ECF No. 220. 1

No hearing is necessary to resolve the Motion. See 28 U.S.C. § 2255(b). For the following

reasons, Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence is denied.

I.         BACKGROUND

           On January 3, 2013, Petitioner was charged by Criminal Complaint with bank robbery in

violation of 18 U.S.C. § 2113 and conspiracy to commit bank robbery in violation of 18 U.S.C. §

371. ECF No. 9. On July 17, 2013, a grand jury for the District of Maryland returned a three

count Superseding Indictment against Petitioner and five codefendants charging each with

conspiracy to interfere with interstate commerce by robbery in violation of 18 U.S.C. § 1951(a)

in Counts I and II and use and carry of a firearm during and in relation to a crime of violence in

violation of 18 U.S.C. 924(c). ECF No. 63. On July 18, 2013, Petitioner was arraigned and


1
    Also pending is Petitioner’s Motion for Extension of Time to Respond. ECF No. 233. This Motion is granted.

                                                          1
entered a plea of not guilty to all three counts in the Superseding Indictment. ECF No. 69. On

May 5, 2015, the Court granted the Government’s Motion to Dismiss Count III of the

Superseding Indictment as to the Petitioner. ECF Nos. 164, 165. Petitioner’s trial was scheduled

for May 12, 2015 before the undersigned judge. ECF No. 165.

       After a five-day trial, the jury convicted Petitioner on Counts I and II of the Superseding

Indictment on May 19, 2015. ECF No. 175. On August 25, 2015, the Court sentenced Petitioner

to 105 months of imprisonment. ECF No. 190. Petitioner appealed to the United States Court of

Appeals for the Fourth Circuit, which affirmed this Court’s judgment on February 7, 2017. ECF

No. 215. On February 27, 2018, Petitioner filed the pending Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.C. § 2255. ECF No. 220. The Government filed a response

on September 14, 2018, ECF No. 232, and Petitioner filed a reply on December 6, 2018, ECF

No. 234.

II.    STANDARD OF REVIEW

       To be entitled to relief under 28 U.S.C. § 2255, a petitioner must prove by a

preponderance of the evidence that “the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose such a sentence, or

that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack.” 28 U.S.C. § 2255(a). Where, however, a § 2255 petition, along with the files

and records of the case, conclusively shows that the petitioner is not entitled to relief, a hearing

on the motion is unnecessary and the claims raised therein may be dismissed summarily. 28

U.S.C. § 2255(b).

       Petitioner contends that she is entitled to relief under § 2255 because she received

ineffective assistance of counsel at trial. Under the Sixth Amendment to the United States



                                                  2
Constitution, a criminal defendant has the right to effective assistance of counsel. See McMann v.

Richardson, 397 U.S. 759, 771 (1970). To be entitled to relief on a claim of ineffective

assistance of counsel, a petitioner must show that (1) counsel’s performance was deficient and

(2) prejudice resulted from counsel’s deficient performance. Strickland v. Washington, 466 U.S.

668, 687, 692 (1984). A “deficient performance” is one that falls below an objective standard of

reasonableness, see Strickland, 466 U.S. at 687–88, such that counsel “made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment,”

Harrington v. Richter, 562 U.S. 86, 104 (2011); see also United States v. Roane, 378 F.3d 382,

404 (4th Cir. 2004). Those errors are prejudicial where “but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at 694. Courts are

“highly deferential” to counsel’s tactical decisions and petitioners must overcome the

presumption that the challenged action falls within “the wide range of reasonable professional

assistance.” Id. at 689.

III.    DISCUSSION

        Petitioner raises four bases for her ineffective assistance of counsel claim, but none

provide a sufficient basis for granting her Motion to Vacate, Set Aside, or Correct Sentence.

First, she contends that her counsel failed to object to the Government’s introduction of evidence

of Petitioner’s participation in a previous bank robbery in 2007. This failure to object was not

constitutionally unreasonable because Petitioner cannot show by a preponderance of the

evidence that the prior bad act evidence would not have been admitted had counsel objected.

Indeed, as the Court suggested at trial, the evidence was admissible under Federal Rule of




                                                  3
Evidence 404(b), see ECF No. 211 at 70,2 and on appeal, the Fourth Circuit found no plain error

in its admission, United States v. Elebesunu, 677 F. App’x 862, 869 (4th Cir. 2017).

         Moreover, even if counsel’s failure to object was deficient, that deficiency was not

prejudicial. As an initial matter, as previously indicated, the Court would have admitted the

evidence over a defense objection. Second, the Court cured any prejudice caused by the prior bad

act evidence with a limiting instruction that the jury was not to view the evidence that Petitioner

had previously participated in a bank robbery as evidence of her guilt in the instant case, ECF

No. 211 at 189; see United States v. Powers, 59 F.3d 1460, 1468 (4th Cir. 1995) (stating that

“cautionary or limiting instructions generally obviate any … prejudice, particularly if the danger

of prejudice is slight in view of the overwhelming evidence of guilt” (internal citation and

quotation marks omitted)). Petitioner has also made no nonconclusory argument that the

outcome of her trial would have been different had counsel objected to the prior bad act

evidence, stating only that there was a “reasonable probability” that it would have been. ECF No.

234 at 2. Thus, Petitioner cannot prove by a preponderance of evidence that her counsel was

constitutionally ineffective by failing to object to the introduction of the prior bad act evidence. 3

         Next, Petitioner contends that her counsel failed to call two witnesses who would have

rebutted the prior bad act evidence of her participation in the 2007 bank robbery. “[S]trategic

choices made after thorough investigation of law and facts relevant to plausible options are



2
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.
3
  Petitioner makes two related arguments. First, she complains that the Government failed to give proper notice of
the prior bad act evidence by filing a motion pursuant to Federal Rule of Evidence 404(b). Petitioner fails to explain
why this error was prejudicial to the outcome of the trial, so it is not a proper ground for finding constitutionally
ineffective assistance of counsel. Second, Petitioner contends that she was disadvantaged on appeal by her counsel’s
failure to object during trial because had counsel objected, the trial judge’s decision to admit the evidence would
have been reviewed for abuse of discretion instead of plain error. Whether a criminal defendant was disadvantaged
on appeal is not the relevant standard under Strickland, and regardless, Petitioner has not explained how the Fourth
Circuit’s decision would have been different under an abuse of discretion standard.

                                                          4
virtually unchallengeable.” Strickland, 466 U.S. at 690. “Decisions concerning the calling of

witnesses are matters of strategy left to the attorney, which ordinarily cannot constitute

ineffective assistance.” Everage v. Wright, No. 1:13cv510 (JCC/JFA), 2014 WL 4471443, at *12

(E.D. Va. Sept. 9, 2014) (citing Jones v. Barnes, 463 U.S. 745, 808 (1983)); see also United

States v. Dyess, 730 F.3d 354, 364 (4th Cir. 2013) (stating that courts will “give counsel wide

latitude in determining which witnesses to call as part of their trial strategy”).

       Here, Petitioner’s counsel decided to rebut the prior bad act evidence through Petitioner’s

testimony rather than by calling two additional witnesses. See ECF No. 211 at 13–14. It was

objectively reasonable for counsel to decide against calling additional witnesses so as to avoid

the risk of drawing “undue attention to such [prior bad act] evidence.” Barbre v. McBride, No.

5:04CV53, 2005 WL 6128996, at *8 (W.D. W.Va. Sept. 28, 2005); see also United States v.

Terry, 366 F.3d 312, 317 (4th Cir. 2004) (stating that “’the decision whether to call a defense

witness is a strategic decision’ demanding the assessment and balancing of perceived benefits

against perceived risks, and one to which ‘[w]e must afford … enormous deference’” (quoting

United States v. Kozinski, 16 F.3d 795, 813 (7th Cir. 1994)). Moreover, Petitioner has made no

argument as to how a different strategic choice would have changed the outcome of the

proceeding. Thus, Plaintiff cannot prove by a preponderance of the evidence that her counsel was

constitutionally ineffective by failing to call two rebuttal witnesses in response to the prior bad

act evidence.

       Petitioner also contends that counsel failed to properly impeach Damione Lewis, one of

the Government’s witnesses and Petitioner’s alleged coconspirators, in order to highlight that

that Mr. Lewis gained his knowledge of the relevant security systems from his previous

employment at Dunbar Armored Inc. (“Dunbar”), the armored car company that was robbed,



                                                   5
rather than from Petitioner. Contrary to Petitioner’s assertion, however, her counsel did cross-

examine Mr. Lewis about his employment history with Dunbar, see ECF No. 210 at 20–23, 33,

51, and Petitioner’s argument that her counsel should have done a more thorough cross-

examination does not make that cross-examination constitutionally unreasonable. Thus, Plaintiff

cannot prove by a preponderance of the evidence that her counsel was constitutionally

ineffective by failing to impeach Mr. Lewis.

       Finally, Petitioner contends that counsel was ineffective by failing to rebut evidence from

Mr. Lewis that Petitioner was the bank teller, instead of the manager, during the 2007 robbery

and by failing to highlight that Genet Bekele was actually the teller during the 2007 robbery and

was employed by the bank during the robbery at issue in the present case. Although “defense

counsel ordinarily has a duty to investigate possible methods for impeaching prosecution

witnesses,” Hoots v. Allsbrook, 785 F.2d 1214, 1221 (4th Cir. 1986), counsel is not deficient

where he fails to utilize the exact method of impeachment suggested by a defendant, see Tucker

v. Ozmint, 350 F.3d 433, 445 (4th Cir. 2003) (finding that counsel did not act unreasonably by

failing to question a medical doctor about his questionable professional status, emphasizing that

“counsel did attempt to impeach [the witness’s] expert testimony by establishing that his

testimony was purely speculative” (emphasis in original)); Koon v. Rushton, 364 F. App’x 22, 28

(4th Cir. 2010) (rejecting defendant’s argument that counsel was ineffective by failing to

impeach a witness with evidence that he had twice been convicted of giving false statements to

police because “[t]he defendant had the articulable strategy of showing that [the witness] was a

chronic drunk and thus his recollection of events was unreliable”).

       Here, Petitioner’s counsel impeached Mr. Lewis by showing that at the time he gave his

statement to authorities regarding Petitioner, he was facing various federal charges; highlighting



                                                 6
that he faced a mandatory minimum sentence of seven years before he began cooperating with

the Government; emphasizing that charges were dropped after Mr. Lewis made statements about

Petitioner’s involvement in the robbery; questioning Mr. Lewis about promises the Government

had made to him before he made the incriminating statements about Petitioner; and highlighting

that Mr. Lewis had originally lied when he first met with federal agents regarding the robbery.

See ECF No. 210 at 10, 12–14, 16, 18, 30–31. Counsel thus acted reasonably by repeatedly

raising the inference that Mr. Lewis’s testimony was false.

       Moreover, once again, Petitioner has failed to explain how any errors by her counsel were

prejudicial, stating only that had her counsel corrected Mr. Lewis’ testimony about her being the

teller in 2007 rather than the manager, it “would have disproven Mr. Lewis’ claims, and

supported [Petitioner’s] own testimony.” ECF No. 234 at 8. She makes no argument as to the

relevance of evidence that Ms. Bekele was the actual teller in 2007 and was employed by the

bank during the robbery at issue in this case. She has therefore not met her burden to show that

the likelihood of a different result, but for her counsel’s errors, was “substantial” rather than “just

conceivable.” See Harrington, 562 U.S. at 112 (citing Strickland, 466 U.S. at 693). Thus,

Petitioner has failed to prove by a preponderance of evidence that her counsel was

constitutionally ineffective by failing to rebut Mr. Lewis’s testimony or introduce evidence

regarding Ms. Bekele’s employment.

       Each of the four bases offered by Petitioner in support of her ineffective assistance of

counsel claim lack merit, so Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence is

therefore denied.




                                                  7
IV.    CONCLUSION

       For the foregoing reasons, Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence

is denied. A separate Order shall issue.




Date: March     27, 2020                                   _/s/_________________________
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                               8
